
	

113 S433 IS: Center to Advance, Monitor, and Preserve University Security Safety Act of 2013
U.S. Senate
2013-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 433
		IN THE SENATE OF THE UNITED STATES
		
			February 28, 2013
			Mr. Warner (for himself
			 and Mr. Kirk) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To establish and operate a National Center for Campus
		  Public Safety.
	
	
		1.Short titleThis Act may be cited as the
			 Center to Advance, Monitor, and
			 Preserve University Security Safety Act of 2013 or the
			 CAMPUS Safety Act of
			 2013.
		2.National Center
			 for Campus Public SafetySubpart 1 of part E of title I of the
			 Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.) is
			 amended—
			(1)in section 501 (42 U.S.C. 3751)—
				(A)in subsection (a)(1)—
					(i)in
			 the matter preceding subparagraph (A), by inserting or purposes
			 after one or more of the following programs; and
					(ii)by adding at the end the following:
						
							(H)Making subawards
				to institutions of higher education and other nonprofit organizations to assist
				the National Center for Campus Public Safety in carrying out the functions of
				the Center required under section
				509(b).
							;
				and
					(B)in subsection
			 (b)—
					(i)in
			 paragraph (1), by striking or at the end;
					(ii)in
			 paragraph (2), by striking the period and inserting ; or;
			 and
					(iii)by adding at
			 the end the following:
						
							(3)institutions of
				higher education and other nonprofit organizations, for purposes of carrying
				out section 509.
							;
				and
					(2)by adding at the
			 end the following:
				
					509.National Center
				for Campus Public Safety
						(a)Definition of
				institution of higher educationIn this section, the term
				institution of higher education has the meaning given the term in
				section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).
						(b)Authority To
				establish and operate CenterThe Attorney General may establish
				and operate a National Center for Campus Public Safety (referred to in this
				section as the Center).
						(c)Functions of the
				CenterThe Center shall—
							(1)provide quality
				education and training for public safety personnel of institutions of higher
				education and their collaborative partners, including campus mental health
				agencies;
							(2)foster quality
				research to strengthen the safety and security of institutions of higher
				education;
							(3)serve as a
				clearinghouse for the identification and dissemination of information,
				policies, protocols, procedures, and best practices relevant to campus public
				safety, including off-campus housing safety, the prevention of violence against
				persons and property, and emergency response and evacuation procedures;
							(4)coordinate with
				the Secretary of Homeland Security, the Secretary of Education, State, local
				and tribal governments and law enforcement agencies, private and nonprofit
				organizations and associations, and other stakeholders, to develop protocols
				and best practices to prevent, protect against and respond to dangerous and
				violent situations involving an immediate threat to the safety of the campus
				community;
							(5)promote the
				development and dissemination of effective behavioral threat assessment and
				management models to prevent campus violence;
							(6)identify campus
				safety information (including ways to increase off-campus housing safety) and
				identify resources available from the Department of Justice, the Department of
				Homeland Security, the Department of Education, State, local, and tribal
				governments and law enforcement agencies, and private and nonprofit
				organizations and associations;
							(7)promote
				cooperation, collaboration, and consistency in prevention, response, and
				problem-solving methods among public safety and emergency management personnel
				of institutions of higher education and their campus- and non-campus-based
				collaborative partners, including law enforcement, emergency management, mental
				health services, and other relevant agencies;
							(8)disseminate
				standardized formats and models for mutual aid agreements and memoranda of
				understanding between campus security agencies and other public safety
				organizations and mental health agencies; and
							(9)report annually to
				Congress on activities performed by the Center during the previous 12
				months.
							(d)Coordination
				with available resourcesIn
				establishing the Center, the Attorney General shall—
							(1)coordinate with
				the Secretary of Homeland Security, the Secretary of Education, and appropriate
				State or territory officials;
							(2)ensure
				coordination with campus public safety resources within the Department of
				Homeland Security, including within the Federal Emergency Management Agency,
				and the Department of Education; and
							(3)coordinate within
				the Department of Justice and existing grant programs to ensure against
				duplication with the program authorized by this section.
							(e)Reporting and
				accountabilityAt the end of each fiscal year, the Attorney
				General shall—
							(1)issue a report
				that assesses the impacts, outcomes and effectiveness of the grants distributed
				to carry out this section;
							(2)in compiling such
				report, assess instances of duplicative activity, if any, performed through
				grants distributed to carry out this section and other grant programs
				maintained by the Department of Justice, the Department of Education, and the
				Department of Homeland Security; and
							(3)make such report
				available on the Department of Justice website and submit such report to the
				Senate and House Judiciary Committees and the Senate and House Appropriations
				Committees.
							.
			3.Rule of
			 constructionNothing in this
			 Act or the amendments made by this Act shall preclude public elementary and
			 secondary schools or their larger governing agencies from receiving the
			 informational and training benefits of the National Center for Campus Public
			 Safety authorized under section 509 of the Omnibus Crime Control and Safe
			 Streets Act of 1968, as added by this Act.
		
